      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 UNITED STATES OF AMERICA,

        v.
                                                                 19-CR-87
 LAVON PARKS,

               Defendant.

___________________________________



                                 DECISION AND ORDER

       The defendant, Lavon Parks, has been charged in a superseding indictment with

conspiring to possess with intent to distribute and to distribute at least five kilograms of

cocaine, 400 grams of fentanyl, and 100 grams of heroin, in violation of 21 U.S.C. § 846

(Count 1); possessing at least 500 grams of cocaine with the intent to distribute it, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and 18 U.S.C. § 2 (Counts 2 and

3); discharging a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. §§ 924(c)(1)(A)(iii) and 2 (Count 9); and discharging a firearm causing death, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(iii), 924(j)(1) and 2 (Count 10). Docket Item 137.

       Parks has moved under 18 U.S.C. § 3142(i) to be released temporarily until the

COVID-19 pandemic passes, Docket Item 228; in his reply memorandum, Parks raises

an additional basis for release, changed circumstances, Docket Item 237. The

government opposes both grounds for release. Docket Items 233 and 243. For the

reasons below, Parks’s motion for release is DENIED.
      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 2 of 7




                               PROCEDURAL HISTORY

       The Court presumes the parties’ familiarity with the procedural history associated

with Lavon Parks’s release and eventual pretrial detention and will not repeat it here.

The details are included in this Court’s December 18, 2019 decision and order revoking

Magistrate Judge McCarthy’s order of release and finding by clear and convincing

evidence that no condition or combination of conditions would reasonably assure the

safety of the community, and by a preponderance of the evidence that no condition or

combination of conditions would reasonably assure the defendant’s appearance as

required. Docket Item 177. On March 5, 2020, the United States Court of Appeals for

the Second Circuit affirmed that decision and order and denied Parks’s motion for

release pending trial.


                                   APPLICABLE LAW

       18 U.S.C § 3142(i) provides, in pertinent part:

              The judicial officer may, by subsequent order, permit the
              temporary release of the person, in the custody of a United
              States Marshal or another appropriate person, to the extent
              that the judicial officer determines such release to be
              necessary for preparation of the person’s defense or for
              another compelling reason.

In an April 6, 2020 memorandum to all United States Attorneys, United States Attorney

General William P. Barr instructed prosecutors that in addition to conducting the Bail

Reform Act analysis under 18 U.S.C. § 3142 and applying the factors and presumptions

according to its terms, they also should consider “the medical risks associated with

individuals being remanded into federal custody during the COVID-19 pandemic.” See




                                            2
      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 3 of 7




April 6, 2020 Memorandum from the Attorney General, Litigating Pre-Trial Detention

Issues During the COVID-19 Pandemic.


                               ANALYSIS AND FINDINGS

Coronavirus Disease-2019 (“COVID-19”) Pandemic

       On March 7, 2020, the Governor of the State of New York declared a disaster

emergency in the State of New York in response to the COVD-19 pandemic. On March

13, 2020, the President of the United States issued a proclamation declaring a national

emergency in response to the pandemic. As a result, on March 13, 2020, Hon. Frank P.

Geraci, Jr., Chief Judge of the United States District Court for the Western District of

New York, issued an order limiting court operations in the district. In the weeks since

March 13, 2020, Chief Judge Geraci has issued several additional orders further

restricting access to the courthouse, as well as authorizing both civil and criminal

proceedings to be conducted by video or teleconferencing.

       In less than four months, 2,101,164 people have been diagnosed with the

disease. See Coronavirus Resource Center, John Hopkins Univ. & Med. (April 16,

2020, 2:28 AM), https://coronavirus.jhy.edu/. 140,773 have died. Id. In the United

States, 629,264 have been diagnosed and 26,708 have died. The Centers for Disease

Control and Prevention (“CDC”) has issued guidance and identified the following people

to be at a greater risk for severe illness from COVID-19: people over the age of 65;

people who live in a nursing home or long-term care facility; and people of all ages with

certain underlying medical conditions, particularly if not well controlled, including those

who have chronic lung disease, moderate to severe asthma, serious heart conditions,

severe obesity, diabetes, chronic kidney disease undergoing dialysis, and chronic liver

                                             3
      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 4 of 7




disease, as well as those with conditions causing them to be immunocompromised.

See Centers for Disease Control and Prevention, (April 16, 2020, 2:45 PM),

https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html.

       Parks does not allege that he suffers from any condition that would render him a

vulnerable person as defined by the CDC. Rather, Parks urges that the conditions of

confinement at the Niagara County Jail are such that it is “an ideal environment for the

transmission of contagious disease.” Docket Item 228 at 5. Both parties concede that

there do not appear to be any confirmed cases of COVID-19 among the inmate

population at the Niagara County Jail. While that is something that certainly can change

quickly, the Niagara County Jail now appears to be a relatively safe, uncontaminated

environment. Moreover, while incarceration in any prison poses the risks that living in

any facility with many inhabitants poses today, those risks alone do not override the

reasons for detention or incarceration. See, e.g., United States v. Smalls, No. 20-CR-

126-LTS, 2020 WL1866034 (S.D.N.Y. Apr. 14, 2020). Therefore, based on the current

record, this Court finds that the COVID-19 pandemic is not a sufficiently compelling

reason to require Parks’s release from pre-trial detention.

Change in Circumstance

       In his reply memorandum, Parks suggests that there has been a change in the

weight of the evidence that should cause this Court to revisit its prior order of detention.

In its December 18, 2019 decision and order, this Court described the weight of the

evidence against Parks:

              The evidence compiled against Lavon Parks in connection
              with the alleged drug crimes is substantial. For example,
              there are photographs showing him mailing a package

                                             4
      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 5 of 7




             allegedly containing drugs from a post office in Puerto Rico;
             the government proffered evidence linking him to controlled
             buys; and he was in the car in which drugs were found when
             it was stopped in Tennessee.

             The evidence linking Lavon Parks to the Turner murder
             likewise appears strong. Video evidence shows a car
             apparently belonging to Lavon Parks’s girlfriend parking on an
             adjacent street moments before the shooting took place and
             a person physically not unlike Lavon Parks leaving the car and
             approaching the place where the shooting occurred moments
             before the shots are heard. The government proffered
             evidence that Lavon Parks’s girlfriend lent him her car on the
             day and at the time of the shooting. Moreover, an individual
             identified as Lavon Parks is seen in James Parks’s truck with
             two individuals proffered to be drug customers of both Lavon
             Parks and the murder victim shortly before the shooting, and
             the government proffers that protection of Lavon Parks’s
             customer base was a motive for the shooting and that the drug
             customers helped set up the shooting by luring the victim to
             where the shooting occurred.

             In addition, cell phone data places Lavon Parks in the vicinity
             of the shooting before, during, and after it took place.
             Ballistics from the scene linked the weapon involved in the
             shooting to a weapon involved in a non-fatal shooting and
             recovered two weeks later from Andre Williams, Lavon
             Parks’s half-brother. And the government has proffered that
             the same firearm was trafficked to the Western District of New
             York from Pennsylvania by a known associate of Lavon
             Parks—an associate who has pleaded guilty to an offense
             related to that trafficking and is awaiting sentencing in
             Pennsylvania.

             As this Court has noted, the strong evidence against Lavon
             Parks on the drug counts made the decision to release him on
             conditions a close one. The evidence on the new charges of
             murder and discharge of a firearm adds even more weight in
             favor of remand.

Docket Item 177 at 17-18.

       Parks now argues that there are two reasons why the government’s proffered

evidence is not so strong: 1. the license plate reader evidence provided during


                                           5
      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 6 of 7




voluntary discovery shows Parks’s girlfriend’s vehicle in Niagara Falls on January 23,

2018, two days after the homicide, and not on January 21, 2018, the day of the

homicide; and 2. a person who claims to have been present near the scene at the time

of the homicide told the defense investigator that she saw the alleged shooter and did

not recognize or identify him as Lavon Parks.1 See Docket Item 237 at 6.

       In its sur-reply, the government maintains that the weight of the evidence linking

Parks to the murder of Kevin Turner remains strong. Indeed, the government argues

that neither the witness’s statement to the defense investigator nor the license-plate-

reader evidence changes the strength of the government’s proof or the weight this Court

should give that proof in assessing the danger Parks poses to the community. Docket

Item 243 at 4.

       With respect to the new witness upon which the defense relies, the government

observes that in addition to the statement provided to the defense investigator, the

witness provided other inconsistent statements that make her statement to the defense

investigator suspect, to say the least. Moreover, although this witness was known to

the government at the time of the detention hearings and appeals, the government did

not rely on any information supplied by this witness in support of its request to have

Parks detained. Id. at 10. The government therefore argues that the witness’s

statement does not in any way undermine what it has characterized as objective proof

linking Parks to Kevin Turner’s murder. Id.




1
 A copy of the witness’s statement has been provided to the Court and filed under seal.
Docket Item 240.
                                              6
      Case 1:19-cr-00087-LJV-JJM Document 247 Filed 04/17/20 Page 7 of 7




       With respect to the license plate reader, the government notes that the evidence

was offered at the detention hearing for the limited purpose of explaining how

investigators identified the vehicle that appears in the surveillance videos on January

21, 2018—not, as Parks suggests, to establish the location of the vehicle on that date.

For that reason, the government argues, the defendant’s observation about the license

plate reader is of no moment.

       As noted above, in its December 18, 2019 decision and order, this Court found

that the weight of the evidence linking Parks to the murder of Kevin Turner was strong.

Despite the new evidence the defendant cites, this Court remains persuaded that the

weight of the evidence linking Parks to the murder of Kevin Turner remains strong.

Accordingly, this Court declines to find that there is good reason to release the

defendant under section 3142(i).


                                     CONCLUSION

       For the reasons set forth above, the Court finds that Parks has not demonstrated

a compelling reason under 18 U.S.C. § 3142(i) to warrant his temporary release from

custody. Therefore, Parks’s motion for release, Docket Item 228, is DENIED.



       SO ORDERED.

Dated: April 17, 2020
       Buffalo, New York

                                             s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            7
